Title: From Thomas Jefferson to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 10 March 1805
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                  
                     My dear friend
                     
                     Washington Mar. 10. 1805.
                  
                  Your letter of July 1. came to hand Oct. 24. and gave me the hope I should soon recieve your instructions as to the location of your lands in the territory of Orleans. nothing however has yet been recieved from you on that head. in the mean time by an act passed this last session of Congress you will be obliged to take it in parcels of not less than 1000 acres each. these are adjacent to the town of N. Orleans on both sides the Canal of Carondelet a body of ungranted lands, swampy, supposed to contain about 600 acres. the city it is thought will very soon extend itself along this canal to the Bayou St. Jean. for tho’ the ground is chiefly covered with water, & overgrown with Cypress, yet a common ditch will drain & protect the whole. considering the great value that this will very soon be of, as town lots, I have this day written to Governor Claiborne to have it located & surveyed for you, and to send me the papers that I may sign a grant for it so as to place it out of danger. but we shall be obliged to let it count against you as 1000 acres in the plat of the town & country round it now inclosed I have made a line with a lead pencil thus [GRAPHIC IN MANUSCRIPT] to shew you it’s exact limits. as to the residue, the governor sais there are three positions where it may be laid. 1. in the island of N. Orleans. 2. at the Attacapas which is the seacoast at the Chafalya or Western mouth of the Missipi., I presume sugar lands. 3. on the Red river a hilly & healthy country with low ground on the river of the richest quality in the world. I have desired him to explain to me the properties, advantages, & disadvantages of each canton, & the present value of lands in them. that whole country will be immediately filled with Americans. I hope daily to recieve your instructions and to learn your determination to come & live there. until you come it is impossible for me to say a word as to the opportunities which could be given you there of being useful to our country. present my profound respects to Madame de la fayette and accept yourself my affectionate salutations & constant respect.
                  
                     Th: Jefferson
                     
                  
               